Citation Nr: 1440003	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-40 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1988 to March 1989.

This matter is before the Board of Veteran's Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In February 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A psychiatric disorder, depressive disorder or PTSD, was not affirmatively shown to have had onset during service; and a psychiatric disorder, depressive disorder or PTSD, diagnosed after service, is not related to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder to include depressive disorder and posttraumatic stress disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letters, dated in May 2008 and in September 2008. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice).



See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, private medical records, and Social Security Administration (SSA) records. 

VA must provide a VA medical examination or obtain a medical opinion if the evidence of record is insufficient to decide the claim.

VA examinations were conducted in December 2008 and in September 2010.  The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to determine whether any current psychiatric disorder is related to service. Therefore, the Board concludes that the VA examinations are adequate.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.





To establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran was not engaged in active combat with the enemy during active duty so combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).





Evidence

The service treatment and personnel records show that in January 1989 the Veteran expressed a desire to get out of the military.  He stated that he was having financial difficulties supporting his family.  His request to leave the military was denied and it was recommended that he participate in budget counseling.

In February 1989, the Veteran was found on his knees inside his wall locker hanging from a clothing bar.  According to statements taken from his roommate during the investigation, the Veteran was found semi-conscious and stated that he could not handle the service and wanted to go home.  The Veteran also indicated that he had taken about eight or nine pills.  Statements from several other soldiers confirm that the Veteran was found in a wall locker in a groggy state.  The Veteran was subsequently hospitalized.

During his hospitalization, the Veteran stated that he joined the Army impulsively and that he tried to get out of the military since basic training without success.  He further stated that he disliked the Army and could not make enough money.  He denied any serious suicidal intent.  The Veteran was treated for a mild Motrin overdose and diagnosed with mixed personality disorder with dependent and borderline features.  The Veteran was subsequently discharged from the military due to a personality disorder.

After service, private treatment records show that the Veteran began receiving mental health treatment from Gloria Gil, a licensed social worker, and Dr. Nelson, a psychiatrist in January 2008.  The Veteran provided a history of an overdose of pills and alcohol during service.  He stated that he witnessed a bloody accident during basic training and the murder of a friend when he returned to the United States.  The initial diagnosed was PTSD by history.





On VA examination in December 2008, the Veteran provided a history of a non-sexual personal assault in 1989 while he served in Germany.  He stated that he was physically abused and given an overdose of pills.  He also stated that he witnessed the fatal shooting of a friend after service in 1994.  The diagnosis was PTSD.  The VA examiner stated that PTSD was related to the Veteran's history of physical abuse in military service. 

On VA examination in September 2010, the Veteran stated that he witnessed a simulator blow up in a soldier's face during basic training.  He also stated that he witnessed the death of two friends after service in 1994 and 1996.  The Veteran also stated that he assaulted in the military, but that the incident was presented as a suicide attempt.  He stated that there was no way he could have hung himself because his roommate found him with his hands behind his back.  He stated that he did not know why the statement by his roommate did not include that fact. 

The diagnosis was depressive disorder.  The VA examiner stated that the Veteran did not meet the criteria for PTSD, because he did not identify any symptoms suggestive of persistent avoidance of stimuli associated with the trauma.  The VA examiner also noted that the Veteran's self-report history of military stressors contradicted the record at the time of the incident in 1989.  The VA examiner concluded that while he could not conclusively determine whether the Veteran's current symptoms were attributable to service, the Veteran's current mental health symptoms did not reflect or relate to the personality and emotional distress in service. 

In November 2011, on examination by the North Carolina Department of Health and Human Services, the Veteran again stated that he was beaten and drugged during service.  The diagnoses were PTSD and depression.

In testimony and statements, the Veteran maintained that the incident in service was an assault rather than a suicide attempt.  



The Veteran testified that the assailants tied his hands behind his back and that it would have been impossible for him to tie anything around his neck.  He also testified that he wanted to have a career in the military, but he was afraid of being assaulted again.

Analysis

On the basis of the service treatment records alone, the Veteran was hospitalized for a suicide attempt and diagnosed with a personality disorder.  A personality disorder, however, is not a disability for the purpose of VA disability compensation.  38 C.F.R. § 3.303(c).  Additionally, depressive disorder and PTSD were not affirmatively shown to have had onset in service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As for the psychiatric disorders, variously diagnosed as depressive disorder and PTSD, neither is a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).

Service connection may still be established based on an initial diagnosis after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).





In statements and testimony, the Veteran stated that he was assaulted by fellow soldiers.  He stated that his hands were tied behind his back, that he was drugged, that he was hung in his wall locker to make it look like a suicide.

The Veteran is competent to describe an in-service assault.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  Factors to consider when assessing the credibility of lay evidence include facial plausibility, internal consistency, consistency with other evidence, self-interest, or bad character.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Because of the stark inconsistencies between the Veteran's account of the personal assault and other evidence in the record, the Board is compelled to address the Veteran's credibility as to the events in service as he has described. 


After reviewing the evidence of record, the Board finds that the Veteran's statements and testimony relating to the claimed in-service assault are not credible due to inconsistencies with other evidence of record.

It is clear that the Veteran's account of the events surrounding the alleged in-service assault is completely incompatible with the service personnel records.   The Veteran maintains that he wanted to enjoy a career in the military, but that he felt that he would be in danger following the alleged assault.  The Veteran's personnel and service records, which include the Veteran's own statements, indicate that the Veteran wanted to be released from the military for family and financial reasons.  Additionally, several statements taken from the Veteran's roommate and fellow soldiers directly contradict the Veteran's account of the in-service incident.  Each of the cited records was composed by a different person.  None of the records refer or even allude to the Veteran having been beaten and drugged. The inconsistency between the Veteran's statements and testimony with the other evidence of record is irreconcilable.

The inconsistencies with other evidence in the record and the Veteran's self-interest impeaches the Veteran's credibility that he was a victim of an in-service assault, which caused his current psychiatric disorder, and the Board finds the Veteran not credible.  The lack of credibility is not based on the absence of medical records, rather it is the based on evidence that controverts the Veteran's statements and testimony about the alleged in-service assault. 

Accordingly, the Veteran's statements and testimony, pertaining to the alleged in-service assault, have no probative value.  Washington, at 369.

The medical evidence in favor of the claim consists of the private treatment records documenting a diagnosis of PTSD and the opinion of the examiner in December 2008 that the Veteran's PTSD was caused by or a direct result of the alleged in-service incident described by the Veteran.





As the medical opinions and diagnoses are based on the history of an alleged in-service personal assault that the Board rejects for the reasons noted above, the Board also rejects the medical opinions and diagnoses that relied upon the history provided by the Veteran.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the Veteran's statements as not credible).

Although the Board cannot reject medical evidence solely because it is based on a history related by the Veteran, here the Board finds the Veteran's history provided to the VA examiner in December 2008 and other mental health care providers was wholly inconsistent with the service treatment and personnel records on each fact relied on and therefore the Board rejects the favorable medical evidence that PTSD was likely caused by or a direct result of the Veteran's military service on grounds that the medical evidence is not credible due to the inconsistent statements of the Veteran.  As the medical evidence is not credible, the evidence has no probative value to weigh against the other medical evidence. Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the Veteran's statements as not credible).

The medical evidence against the claim is the opinion of the VA examiner in September 2010.  The VA examiner noted that the Veteran's report contradicted the record of the incident in 1989.  He also noted that the Veteran's current report of mental health symptoms did not reflect or relate to the personality and emotional distress in service.  As the opinion considered the Veteran's statements, the evidence of record, and provided a rationale for the conclusion reached, the opinion is persuasive medical evidence against the claim.








In conclusion, as the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, there is no doubt to be resolved, and service connection is not warranted.





ORDER

Service connection for a psychiatric disorder to include depressive disorder and posttraumatic stress disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


